t c memo united_states tax_court hyman s and gaile s zfass petitioners v commissioner of internal revenue respondent docket no filed date craig d bell for petitioners william l ringuette for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following additions to petitioners' federal income taxes in two notices of deficiency both dated date year additions to tax sec_6653 sec_6653 sec_6659 dollar_figure dollar_figure big_number dollar_figure big_number following a concession by respondent the issues for decision are whether hyman s zfass petitioner is liable for additions to tax under sec_6653 and for and and whether petitioner is liable for additions to tax under sec_6659 for and all section references are to the internal_revenue_code for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in richmond virginia at the time they filed their petition petitioners timely filed the parties have stipulated that mrs zfass was not involved in the purchase of the partnership_interest involved herein and was unaware of the substantial understatements on the and tax returns respondent concedes that mrs zfass is an innocent spouse for both years in issue and hence not liable for any of the additions to tax involved herein joint federal_income_tax returns for and the years under consideration petitioner is a medical doctor who has been practicing medicine for more than years over the years petitioner’s practice has focused to a considerable extent on sports and exercise medicine in petitioner acquired a 83-percent interest represented by one partner unit in therapeutics cme group l p a connecticut limited_partnership the partnership for dollar_figure the stated purpose of the partnership was to acquire by lease and thereafter exploit a series of video disk master programs on exercise and sports therapy the master programs were to be produced by world video corp in connection with the school of continuing education and the television center of hahnemann medical college and hospital of philadelphia hahnemann the partnership was to arrange for the reproduction of the programs on video cassettes and video disks and thereafter sell them principally to members of the medical profession for use in satisfying their continuing medical education requirements petitioner learned about the partnership from b roland freasier jr petitioner’s friend and a person whom petitioner had used as an accountant and attorney and from whom he obtained investment advice freasier arranged for petitioner to meet with virgil williams the partnership's tax_matters_partner williams provided petitioner with a private_placement memorandum which was more than an inch thick for the partnership which petitioner read from cover to cover williams also provided petitioner with two videotapes that were represented to be comparable to those that the partnership would be marketing petitioner watched the tapes at his home and recognized the moderator on the tapes as a well-known and respected physician petitioner was also familiar with the favorable reputation enjoyed by hahnemann a significant portion of the private_placement memorandum was dedicated to a discussion of the tax aspects of an investment in the partnership the private_placement memorandum contained a summary of the offering which in pertinent part stated estimated_tax effect per dollar_figure unit although therapeutics cme group l p partnership may have income from its operations for illustration purposes the figures below do not take into account any income and assume a tax_bracket taxpayer the internal_revenue_service the irs or service may disallow any of the various elements used in calculating partnership expenses and credits thereby reducing federal_income_tax benefits on an investment capital_contribution dollar_figure dollar_figure deductible loss equivalent big_number big_number tax write-off to cash investment ratio to to the private_placement memorandum as well as a tax opinion letter that was attached to the memorandum informed a potential investor that the internal_revenue_service irs had been conducting a tax_shelter program to identify and examine abusive tax_shelters and that such a program increases the likelihood that the partnership’s and a partner’s return may be audited the private_placement memorandum also informed the reader that the depreciation_deductions and investment_tax_credit that the partnership intended to claim and pass through to its partners would be based on a fair_market_value of each master video disk of dollar_figure and that there was no assurance that the masters could be sold for the appraised value or that the lease fee program will provide the partnership with a fair return on equity petitioner discussed the possibility of purchasing an interest in the partnership with freasier petitioner knew that acquiring an interest in the partnership would provide him with immediate and future tax advantages in particular he understood that he would receive tax benefits of up to dollar_figure for each dollar_figure invested after petitioner became a limited_partner in the partnership the partnership’s tax_return was audited by the irs as a result of this audit on date the irs sent petitioners and other partners in the partnership a notice of final_partnership_administrative_adjustment fpaa for and the partnership's tax_matters_partner thereafter filed a petition in this court to contest the adjustments contained in the fpaa the partnership was one of partnerships for which there was a test case charlton v commissioner tcmemo_1990_402 affd 990_f2d_1161 9th cir like the partnership in which petitioner was involved the three partnerships at issue in charlton invested in the production of videotapes for use in continuing medical education programs in charlton we held that the three partnerships lacked the requisite profit objective the sales forecast and the values of the license leases and tapes were grossly overstated and these were sham transactions entered into primarily for their tax benefits we therein upheld the additions to tax for negligence and substantial_understatement of tax and imposed additional interest attributable to a tax- motivated transaction following charlton on date the partnership’s tax_matters_partner and the irs entered into a stipulated decision in which the tax_matters_partner agreed to the disallowance of all deductions and investment tax_credits thereafter petitioners were assessed dollar_figure for and dollar_figure for they concede liability for those assessments at issue herein are the resulting additions to tax for negligence under sec_6653 and and the additions to tax for valuation_overstatement under sec_6659 petitioners request that we consider whether they are liable for additional interest under sec_6621 because the continued opinion issue negligence sec_6653 provides that if any part of an underpayment_of_tax is the result of negligence or intentional disregard of rules or regulations percent of the underpayment is added to the tax sec_6653 imposes an addition_to_tax of percent of the interest on the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable prudent person would exercise under similar circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 respondent's determination of negligence is presumed to be correct and petitioner has the burden of proving that it is erroneous rule a 79_tc_846 reasonable reliance on the advice of experts can be sufficient to avoid the negligence_penalty 91_tc_396 affd without published opinion and affd without published opinion sub nom czarneski v commissioner 940_f2d_1534 continued applicability of the sec_6621 increased rate of interest on petitioners’ previously determined deficiencies for and is not a deficiency attributable to an affected_item requiring partner level determination and thus is not one of the adjustments in the notice_of_deficiency we do not have jurisdiction to consider in the setting presented in this case whether petitioners are liable for additional interest see 95_tc_209 9th cir 66_tc_272 reliance on professional advice by itself is not an absolute defense to negligence a taxpayer first must demonstrate that his reliance was reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 a taxpayer's reliance on representations by insiders promoters or offering materials can be an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir reliance on a professional adviser can be inadequate when the taxpayer and his adviser knew nothing about the nontax business aspects of the venture 85_tc_557 80_tc_914 in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure freytag v commissioner supra pincite petitioner contends that he is not liable for the sec_6653 and additions to tax he argues that he had the expertise and intelligence to properly evaluate the quality of the investment because of his experience as a medical doctor in sports medicine his knowledge of continuing medical education requirements and his familiarity with the reputation of hahnemann which was to produce the programs as for other aspects of the investment petitioner contends that it was reasonable for him to rely on the recommendation of freasier petitioner's long-standing and trusted tax attorney we do not believe petitioner's medical expertise gave him the expertise and intelligence to decide whether his investment in the partnership made economic sense indeed in charlton v commissioner supra we held that the partnerships were sham transactions in which tax considerations were paramount petitioner's knowledge of sports medicine hahnemann's reputation and the continuing medical education needs of physicians provided at most a superficial basis for evaluating this purported investment opportunity we believe that a reasonable investor would have done more than petitioner did in determining whether an investment in the partnership made economic sense in our opinion petitioner’s decision to become a partner in the partnership was tax driven not economically driven the record is devoid of any evidence that freasier had knowledge about the nontax aspects of the partnership beyond that contained in the promotional material freasier did not testify further the record is devoid of the type of advice tax vs investment petitioner received from freasier in this regard petitioner’s testimony was vague he merely recalled having asked freasier whether the investment would fly we believe this inquiry was directed to whether the purported tax deductions would fly not whether the economics of the investment would fly we are not convinced that freasier possessed sufficient knowledge about the nontax aspects of the partnership to give petitioner competent advice petitioner compares his case to mollen v united_states aftr 2d ustc par big_number d ariz in which a medical doctor who invested in one of the partnerships described in charlton v commissioner tcmemo_1990_402 avoided the imposition of negligence penalties because of reliance on advisers mollen is not binding herein in summary petitioner failed to prove that any part of the underpayment of his and taxes was due to reasonable_cause to the contrary we hold that the entire underpayment of taxes for both years was the result of petitioner’s negligence accordingly petitioner is liable for additions to tax under sec_6653 and for and issue valuation_overstatement the second issue is whether petitioner is liable for additions to tax under sec_6659 that section imposes an addition_to_tax if an underpayment_of_tax of dollar_figure or more is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement is found if the claimed fair_market_value or adjusted_basis of property is at least percent of the correct amount sec_6659 petitioner claims that the disallowance of the claimed partnership deductions and investment tax_credits is unrelated to any valuation_overstatement thus making the sec_6659 addition_to_tax inappropriate in this case if an underpayment_of_tax is not attributable to a valuation_overstatement the sec_6659 addition does not apply see 92_tc_827 sec_6659 does apply however when the claimed valuation was an integral factor in disallowing deductions and credits see 982_f2d_163 6th cir affg tcmemo_1991_449 when a transaction lacks economic_substance the correct basis is zero any amount claimed is a valuation_overstatement 933_f2d_143 2d cir affg tcmemo_1989_684 91_tc_524 in charlton v commissioner supra valuation_overstatement was central to the holding that the transactions were a sham it is obvious from the record in this case that valuation_overstatement was a primary reason for the disallowance of the claimed tax benefits accordingly we hold that petitioner is liable for the sec_6659 additions to tax for and to reflect respondent’s concession decision will be entered under rule
